Citation Nr: 0118577	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic heart 
disease, for the purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active naval service from November 1944 to 
May 1946; he died in February 1999 at age 71; the appellant 
is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) January 2000 rating decisions which denied the 
claim of service connection for the cause of the veteran's 
death, and declined to reopen the claim of service connection 
for chronic heart disease, for the purpose of accrued 
benefits.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law, redefining 
the obligations of VA with respect to the duty to assist and 
enhancing the duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  VCAA also eliminates the concept of a well-
grounded claim and supersedes the decision of the U.S. Court 
of Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999) which had held that VA cannot assist 
in the development of a claim that is not well grounded.  
This change in law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Pursuant to VCAA, the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion is 
considered "necessary" if the evidence of record (both 
medical and lay) contains competent evidence of a chronic 
disability or persistent or recurrent symptoms of disability; 
and the evidence indicates that the disability or symptoms 
may be associated with the veteran's active service; but the 
evidence does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 C.F.R. § 5103A(d)).

The veteran initially filed a claim of service connection for 
chronic heart disease in October 1951, but his claim was 
denied by RO rating decisions in December 1951 and August 
1952, and by a Board decision in December 1952, finding that 
competent medical evidence did not show that he had chronic 
heart disease of service origin.  His application to reopen 
the claim of service connection for heart disability was 
later denied by RO rating decision in January 1953, and no 
timely appeal therefrom had been filed by or on behalf of the 
veteran.  Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008, effective 
January 25, 1936 to December 31, 1957 (now 38 U.S.C.A. 
§ 7105).  Accordingly, the January 1953 RO rating decision 
declining to reopen the claim of service connection for 
chronic heart disease constitutes the most recent final 
decision with regard to that claim, and it must be determined 
whether new and material evidence has been submitted since 
that time.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000); Evans v. Brown, 9 Vet. App. 273 
(1996).

In October 1995, the veteran filed an application to reopen 
the claim of service connection for chronic heart disease, 
submitting and identifying various VA and private clinical 
records in support thereof; his application to reopen the 
claim was denied by RO rating decision in April 1996, finding 
that no new and material evidence had been submitted to 
reopen the claim.  He perfected a timely appeal to the Board 
but, before the Board was able to promulgate appellate 
decision regarding his application to reopen the claim of 
service connection for heart disease, the veteran died (in 
February 1999).  As veterans' claims do not survive their 
deaths, the Board dismissed his appeal in May 1999.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).

In March 1999, the appellant filed a claim of service 
connection for the cause of the veteran's death, and for 
accrued benefits under 38 U.S.C.A. § 5121 (which, in this 
case, consisted of a perfected appeal relative to the 
veteran's application to reopen the claim of service 
connection for chronic heart disease).  

The veteran's death certificate reveals that he died on 
February [redacted], 1999 at age 71.  The condition causing his death 
is listed as acute cardiorespiratory failure, secondary to 
severe valvular heart disease due to congestive heart 
failure.  

The claims file includes many VA and private medical records, 
dated from December 1950 to February 1999, documenting 
treatment for numerous symptoms and impairment including 
variously manifested and diagnosed heart disability.  
Although the veteran's claim of service connection for 
chronic heart disease was denied by RO and Board decisions in 
the 1950s identified above, as the clinical evidence of 
record did not provide a link or nexus between any such 
disability and his active service period or any incident 
occurring therein, he submitted, in support of his October 
1995 application to reopen the service connection claim, 
clinical records which include a medical opinion to the 
effect that his heart disease may have had its onset as a 
result of strep throat and/or rheumatic fever for which he 
was hospitalized during active service (see July 1996 records 
from D. Smith, M.D.).  Accordingly, the Board concludes that 
a medical opinion should be sought, for the purpose of 
determining appellant's entitlement to accrued benefits, to 
determine whether the veteran's heart disease was related to 
his active service period or any incident occurring therein.

To establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  
38 U.S.C.A. § 1310.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(1), (3).

As indicated above, the available evidence of record is 
insufficient for the purpose of determining whether the 
condition causing the veteran's death in February 1999 (heart 
disease) was related to his active service period or any 
incident occurring therein.

The evidence in this case indicates that the veteran may have 
received disability benefits from the Social Security 
Administration (SSA) during his lifetime.  (See January 1985 
and several subsequent disability determination notices from 
SSA, submitted for the record over the years).  Thus, medical 
records forming the basis for the award of SSA benefits must 
be added to the claims file prior to resolution of the 
appellant's appeal.  38 U.S.C.A. § 5106 (West 1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).


In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are fully satisfied.

2.  The RO should contact SSA and secure 
for the claims file copies of records 
pertinent to the veteran's claim for SSA 
benefits, as well as the medical records 
relied on concerning that claim.  
38 U.S.C.A. § 5106.

3.  The RO should forward the entire 
claims file to a VA cardiologist for an 
opinion as to whether it is as likely as 
not that the veteran's variously 
manifested and diagnosed heart 
disability was incurred in service or as 
a result of any incident occurring 
therein. Specifically, the question of 
the likelihood that the veteran 
sustained a myocardial infarction or 
otherwise manifested heart disease 
within a year of his discharge from 
service should be addressed. In 
addition, the physician should state in 
terms of likelihood whether there was an 
etiological relationship between the 
cause of his death and any 
incident/disease, including a heart 
disability, occurring in service.  The 
entire claims file must be made 
available to the examiner for review in 
conjunction with the foregoing opinion, 
and the medical opinion report must 
reflect a review of the pertinent 
evidence of record.  Any opinion 
expressed must be accompanied by a 
complete rationale.  If any of the 
foregoing cannot be determined, the 
physician should so state for the 
record.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the claim of service 
connection for the cause of the 
veteran's death, and the application to 
reopen the claim of service connection 
for chronic heart disease, for purposes 
of accrued benefits.

5.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the 
appellant and her representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  

The case should then be returned to the Board for review.  
The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


